Citation Nr: 0704255	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  02-03 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory disorder (other than allergic rhinitis and 
sinusitis), to include chronic bronchitis and pneumonia.

2.  Entitlement to service connection for allergic rhinitis 
and sinusitis, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
claims seeking entitlement to service connection for a 
chronic respiratory disorder.  The veteran perfected a timely 
appeal of this determination to the Board.

In a June 2004, the Board entered a decision that denied 
service connection for a chronic respiratory disorder.  The 
veteran appealed this decision to the United Stated Court of 
Appeals For Veterans Claims (Court).  In a June 2006 Order, 
the Court vacated the June 2004 Board decision, and remanded 
this matter to the Board for further proceedings consistent 
with the Court's order.

The issue of entitlement to service connection for allergic 
rhinitis and sinusitis, to include on a secondary basis, is 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A respiratory disorder, identified as chronic bronchitis with 
areas of scarring and bronchiectasis with recurrent 
bronchiatic infections, is etiologically related to the 
veteran's in-service respiratory problems.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, a 
respiratory disorder, identified as chronic bronchitis with 
areas of scarring and bronchiectasis with recurrent 
bronchiatic infections, was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

The veteran contends that he is entitled to service 
connection for a current chronic respiratory disorder.  He 
maintains that his current chronic respiratory disorder is 
due to exposure to diesel fumes from tent heaters in service.  
Specifically, in February 2002, the veteran submitted 
articles regarding the dangers of diesel fuel and information 
concerning diesel powered tent heaters provided to the 
military during the veteran's period of active duty service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2006).  In addition, service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The service medical records indicate that in January 1966 the 
veteran received treatment for complaints of a cold and a 
high fever, which were diagnosed as acute bronchitis and 
pneumonia.  In June and October 1966, the veteran complained 
of a cold, sore throat, cough and runny nose, which were 
associated with upper respiratory infections.  In August 
1967, he was again treated for acute bronchitis.

Upon examination in November 1967, for the purpose of 
separation from active duty, the veteran reported that he was 
in good health; and he denied a history of chronic cough, 
chronic or frequent colds, shortness of breath, asthma, 
sinusitis, hay fever, and ear, nose or throat trouble.  The 
physical examination revealed that the veteran's nose, 
sinuses, mouth and throat, and lungs and chest were normal.  
The chest x-ray was negative.  No defects or diagnoses 
relating to the respiratory system, including chronic 
bronchitis, pneumonia, and allergic rhinitis with sinusitis, 
were indicated.  Moreover, in a December 1967 statement of 
medical condition, the veteran (over his signature) noted 
that there had been no change in his medical condition since 
his last separation examination in November 1967.  The record 
does not reflect any treatment for a chronic respiratory 
disorder within the year following discharge from service.

In April 1971, the veteran was given a tuberculosis 
examination and chest x-ray in connection with an adoption.  
He reported that he had had a cold for the past three weeks.  
The chest x-ray was negative.

Private treatment records dated from March 1997 to January 
2001 indicate that the veteran was initially seen sometime in 
the fall of 1996 for respiratory complaints.  In March 1997, 
he was provided a chest x-ray, following complaints of a 
chronic cough.  The x-ray study revealed a right upper lobe 
density that was substantially unchanged from a prior film in 
November 1996.  The lung fields were otherwise clear, and the 
examination was considered unremarkable.

In July 1997, the veteran underwent a fiberoptic 
bronchoscopy.  The history indicated that the veteran had an 
abnormal chest x-ray, and had had recurrent purulent 
secretions and some hemoptysis since the previous fall.  The 
examination revealed a probable right lung abscess.  When the 
veteran was seen in January 1998, the abscess was resolving.

On examination in March 1999, the veteran reported that he 
was a previous smoker who had quit in 1996.  An August 1999 
chest x-ray showed a probable air space patch in the right 
lobe consistent with pneumonia.  Later that month, the 
impression was recurrent chest infections compatible with the 
bronchiectatic area and hemptysis, secondary to an area of 
bronchiectasis.

In a May 2000 letter, F.T.O., M.D., F.C.C.P., indicated that 
the veteran had been followed by him since April 1997, at 
which time the veteran was found to have an abnormal chest x-
ray that appeared to represent post residual scarring of old 
inflammatory disease.  According to Dr. O., the veteran 
appeared to have post lung abscess with bronchiectasis in the 
area of the original infection, and chronic changes of post 
inflammatory lung disease dating back to severe pneumonia in 
1965 while serving in the military.

In a February 2001 letter, the veteran's daughter indicated 
that the veteran began having bronchitis problems in the fall 
of 1996.

Upon VA examination in May 2001, the veteran reported that he 
smoked approximately one pack of cigarettes per day from 1965 
to 1996, and that in 1995, he started to notice that he was 
coughing a great deal more and producing yellowish sputum.  
The veteran also related that since that time he had had 
recurrent episodes of hemoptysis and upper respiratory 
infections, and had been diagnosed with acute and chronic 
bronchitis.  Following a physical examination, x-ray 
examination and pulmonary function testing, the VA examiner's 
assessment was of chronic bronchitis with areas of scarring 
and questionable bronchiectasis with recurrent bronchitis 
infections and allergic rhinitis with sinusitis.  The 
examiner opined, following a review of the claims file and 
physical examination of the veteran, that the veteran's 
present problems were much more likely due to his smoking 
habit than to episodes of bronchitis, pneumonia and upper 
respiratory infections in service.  The examiner further 
commented that it would be impossible to connect the episodes 
that occurred in service to the episodes occurring at the 
time of examination without resorting to pure speculation.

After a review of the record, the Board finds the evidence of 
the veteran's service connection claim for a respiratory 
disorder, identified as chronic bronchitis with areas of 
scarring and bronchiectasis with recurrent bronchiatic 
infections, to be in relative equipoise.

The Board notes that there is considerable evidence both in 
favor of and against the veteran's claim.  Despite treatment 
on multiple occasions for acute bronchitis, pneumonia, and 
upper respiratory infections in service, no respiratory 
problems were found on medical examination, nor reported by 
the veteran, upon his separation from service.  Also, the 
veteran had a long history of smoking, and the May 2001 VA 
examiner's opinion was that the veteran's present respiratory 
problems were much more likely due to his smoking habit 
rather than to the episodes of bronchitis, pneumonia and 
upper respiratory infections in service.  However, the 
veteran's service medical records are positive for in-service 
acute bronchitis, pneumonia, and upper respiratory 
infections, and Dr. O., the veteran's treating pulmonary 
physician who has conducted extensive diagnostic testing and 
study of the veteran's case, expressed the opinion that such 
problems were etiologically linked to the veteran's currently 
diagnosed chronic bronchitis with areas of scarring and 
bronchiectasis with recurrent bronchiatic infections.

The balance of evidence in the instant case is such that the 
Board does not find a preponderance of the evidence to be 
against the veteran's claim.  Therefore, resolving reasonable 
doubt in favor of the veteran, the Board finds that a 
respiratory disorder, identified as chronic bronchitis with 
areas of scarring and bronchiectasis with recurrent 
bronchiatic infections, is etiologically related to the 
veteran's in-service respiratory problems.  Accordingly, 
service connection is warranted.




ORDER

Entitlement to service connection for a respiratory disorder, 
identified as chronic bronchitis with areas of scarring and 
bronchiectasis with recurrent bronchiatic infections, is 
granted.


REMAND

The veteran's service connection claim for a respiratory 
disorder also contains claims for allergic rhinitis and 
sinusitis.  Although the record does not contain competent 
medical evidence linking these claimed conditions to the 
veteran's period of service, the record raises the theory 
that these conditions may be caused or aggravated by the 
veteran's now service-connected chronic bronchitis with areas 
of scarring and bronchiectasis with recurrent bronchiatic 
infections.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate a claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.

As there has been no notice provided to the veteran regarding 
the evidence needed to substantiate a secondary service-
connection claim, such notice must be provided to the 
veteran.  Such notice must also inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and explain what types of evidence are needed to establish 
both a disability rating and an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Under 38 U.S.C.A. § 5103A, VA must also assist the veteran in 
obtaining evidence necessary to substantiate his claim.

Accordingly, VA should afford the veteran a VA compensation 
examination to address the nature and etiology of any claimed 
allergic rhinitis or sinusitis, and, specifically, to 
determine whether these claimed conditions have been caused 
or aggravated by the veteran's now service-connected chronic 
bronchitis with areas of scarring and bronchiectasis with 
recurrent bronchiatic infections.

Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a claim 
for secondary service connection for 
allergic rhinitis and sinusitis.  Such 
notice must also include an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	The RO should afford the veteran a VA 
examination by an examiner or examiners 
with the appropriate expertise in order 
to determine the nature and etiology of 
any current allergic rhinitis or 
sinusitis.  The claims folder and a 
copy of this Remand must be provided to 
the examiner for review.  The examiner 
should consider all medical evidence of 
record, including all service medical 
records, VA and private medical 
opinions and medical treatment records 
concerning any allergic rhinitis or 
sinusitis.  The examiner should note in 
the examination report that he or she 
has reviewed the claims folder.  Based 
on results of the examination and a 
review of the entire claims folder, the 
examiner should specifically express an 
opinion as to: (1) whether the veteran 
has a current diagnosis of allergic 
rhinitis and/or sinusitis; and if so 
(2) whether it is at least as likely as 
not that any such disability was caused 
or aggravated by the veteran's service-
connected chronic bronchitis with areas 
of scarring and bronchiectasis with 
recurrent bronchiatic infections, or is 
etiologically related to the veteran's 
period of service in any way.  A 
complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  The report of the 
examination should be associated with 
the claims folder.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue of 
entitlement to service connection for 
allergic rhinitis and sinusitis, to 
include on a secondary basis.  If any 
remaining benefit sought is not granted 
to the veteran's satisfaction, the RO 
should issue an appropriate 
supplemental statement of the case.  
The requisite period of time for a 
response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


